Citation Nr: 0601191	
Decision Date: 01/17/06    Archive Date: 01/31/06

DOCKET NO.  04-16 553A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to Dependency Indemnity Compensation (DIC) 
benefits based upon entitlement to service connection for the 
cause of the veteran's death.  

2.  Entitlement to Department of Veterans Affairs (VA) death 
pension benefits.

3.  Entitlement to VA compensation, for accrued benefits 
purposes.  


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel




INTRODUCTION

The veteran served on active duty from August 1972 to May 
1975.  He died in November 1993.  The appellant is the 
veteran's surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2002 rating decision of the 
Department of Veterans Affairs (VA) Chicago, Illinois, 
Regional Office (RO).  In that decision, it was determined 
that Dependency Indemnity Compensation (DIC) benefits could 
not be paid to the appellant based upon the finding that 
service connection could not be established for the cause of 
the veteran's death.  The RO also found that the appellant 
was not eligible for nonservice-connected death pension 
benefits; and that the appellant was not eligible for accrued 
benefits.  The appellant perfected an appeal of that 
decision, and the case is now ready for appellate review.  

It is noted in passing that DIC may be awarded to a surviving 
spouse based not only upon the service-connected death of the 
veteran (as addressed on appeal herein), but also under the 
provisions of 38 U.S.C.A. § 1318(a) (West 2002).  This 
provision provides such benefits for the surviving spouse of 
a deceased veteran in the same manner as if the death were 
service connected, if it can be established that the deceased 
veteran died not as the result of the veteran's own willful 
misconduct, and either was in receipt of, or entitled to 
receive, compensation at the time of death for a service-
connected disability(ies) rated totally disabling.  38 
U.S.C.A. § 1318(b); 38 C.F.R. § 3.22 (2005).  The service-
connected disability(ies) must have been either continuously 
rated totally disabling for 10 or more years immediately 
preceding death, or continuously rated totally disabling for 
at least 5 years from the date of the veteran's separation 
from service.  Id.  The total rating may be schedular or 
based on unemployability.  38 C.F.R. § 3.22.  

A claim of entitlement to DIC benefits under the provisions 
of 38 U.S.C.A. § 1318(a), however, was not specifically made 
by the appellant, and consequently, the issue was not 
specifically adjudicated by the RO.  Thus, it is not before 
the Board on appeal.  As such, the Board will limit its 
adjudication of entitlement to DIC benefits to the issue of 
entitlement to service connection for the cause of the 
veteran's death as set out above.  


FINDINGS OF FACT

1.  All evidence necessary for review of the issues on appeal 
has been obtained, and VA has satisfied the duty to notify 
the appellant of the law and regulations applicable to her 
claims and the evidence necessary to substantiate her claims.

2.  Sepsis and bronchopneumonia, the immediate and secondary 
causes of the veteran's death, were not present in service or 
for many years after service, and were not related to service 
or any disability of service origin.  

3.  The appellant's countable income for 2002 exceeds the 
maximum annual income for improved death pension benefits for 
a surviving spouse without a child.

4.  At the time of the veteran's death, he had no pending 
claims for entitlement to any VA benefits, including a claim 
for an increased disability rating for his service-connected 
paranoid schizophrenia.

5.  The appellant did not apply for accrued benefits within 
one year of the veteran's death.


CONCLUSIONS OF LAW

1.  Sepsis and bronchopneumonia, the immediate and secondary 
causes of the veteran's death, were not incurred in or 
aggravated by service, and the criteria for service 
connection for the cause of the veteran's death have not been 
satisfied.  38 U.S.C.A. §§ 1110, 1131, 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 
(2005).

2. The income requirements for entitlement to improved 
pension benefits are not met.  38 U.S.C.A. §§ 1503, 1541, 
5107 (West 2002); 38 C.F.R. §§ 3.23, 3.3, 3.271, 3.272 
(2005).

3.  The appellant's claim for entitlement to accrued benefits 
is without legal merit. 38 U.S.C.A. § 5121 (West 2002); 38 
C.F.R. § 3.1000 (2004); Jones v. West, 136 F.3d 1296 (Fed. 
Cir. 1998).

4.  The requirements for entitlement to accrued benefits have 
not been met, as the claim was not timely filed.  38 U.S.C.A. 
§ 5121 (West 2002); 38 C.F.R. § 3.1000 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant is seeking DIC benefits, VA death pension 
benefits, and VA disability compensation, for accrued 
benefits purposes.  The appellant has advanced no specific 
arguments regarding these claims.  She has asserted, however, 
that she does not understand why she is no longer able to 
receive VA benefits when she had received such benefits in 
the past.  In the interest of clarity, the Board will 
initially discuss whether the appellant's claims have been 
properly developed.  Thereafter, the Board will present an 
analysis of the claims and render decisions in each. 




Preliminary Matter: Duties to Notify & to Assist

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2005).  VA is required to provide the claimant with notice 
of what information or evidence is to be provided by the 
Secretary and what information or evidence is to be provided 
by the claimant with respect to the information and evidence 
necessary to substantiate the claim for VA benefits.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The Board finds that VA's enhanced duty to notify under the 
VCAA has been met.  In this regard, the Board notes that VA 
has provided the appellant with a copy of the February 2002 
rating decision and March 2004 statement of the case, which 
included a discussion of the facts of the claims, 
notification of the basis of the decision, and a summary of 
the evidence used to reach that decision.  

The March 2004 statement of the case, and correspondence from 
the RO in December 2001 and January 2004, provided the 
appellant with notice of all the laws and regulations 
pertinent to her claims, including the law and implementing 
regulations of the VCAA.  

Lastly, in the correspondence in December 2001 and January 
2004, the RO advised the appellant of VA's duties under the 
VCAA and the delegation of responsibility between VA and the 
appellant in procuring the evidence relevant to her claims, 
including which portion of the information and evidence was 
to be provided by the appellant and which portion VA would 
attempt to obtain on behalf of the appellant.  Quartuccio, 16 
Vet. App. at 187.  The VCAA notice advised the appellant of 
what the evidence must show to establish entitlement to DIC 
benefits, service connection for the cause of the veteran's 
death, death pension benefits, and compensation benefits for 
accrued benefits purposes.  

During the course of this appeal, the United States Court of 
Appeals for Veterans Claims (Court or CAVC) decided Pelegrini 
v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  In 
Pelegrini II, the Court reaffirmed that the enhanced duty to 
notify provisions under the VCAA should be met prior to an 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on the claim.  In the instant appeal, the Board 
finds that any defect with respect to the timing of the VCAA 
notice requirement was harmless error.  While the notices 
provided to the appellant in December 2001 and January 2004, 
were not given prior to the first AOJ adjudication of the 
claims, the notices were provided by the AOJ prior to the 
transfer and certification of the appellant's case to the 
Board.  The appellant has been provided with every 
opportunity to submit evidence and argument in support of her 
claims and to respond to VA notices.  Therefore, 
notwithstanding Pelegrini, to decide the appeal would not be 
prejudicial error to the appellant.

The Board also acknowledges that the foregoing VCAA notices 
contained no specific request for the appellant to provide 
any evidence in the appellant's possession that pertained to 
the claims or something to the effect that the appellant give 
VA everything she had that pertained to her claim.  38 C.F.R. 
§ 3.159(b)(1) (2005).  A complying notice, however, need not 
necessarily use the exact language of the regulation so long 
as that notice properly conveys to a claimant the essence of 
the regulation.  Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  

The RO asked the appellant for all the information and 
evidence necessary to substantiate her claims - that is, 
evidence of the type that should be considered by VA in 
assessing her claims.  A generalized request for any other 
evidence pertaining to the claims would have been superfluous 
and unlikely to lead to the submission of additional 
pertinent evidence.  Therefore, it can be concluded, based on 
the particular facts and circumstances of the case, the 
omission of the request for "any evidence in the claimant's 
possession that pertains to the claim" in the notice did not 
harm the appellant, and it would be legally proper to render 
a decision in the case without further notice under the 
regulation.  Id.

The Board also concludes that the requirements of the notice 
provisions of the VCAA have been met, and there is no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. App. 
at 187.


In this case, the RO has not secured a medical opinion 
regarding whether the veteran's death could be related to 
service.  The Board has accordingly considered whether such a 
medical opinion should be obtained and has determined that 
such a medical opinion is not required.  Significantly, the 
veteran's service records do not document the presence of 
sepsis, bronchopneumonia, or other blood or respiratory 
disorder.  Given the absence of any relevant disease or 
injury in service, any current medical opinion regarding a 
nexus between the veteran's fatal disabilities and his 
military service would be based either on pure speculation or 
the appellant's unsupported contentions as to what occurred 
in service.  It is well-established that a medical opinion 
that is based on a claimant's reported history is of no 
probative value.  See Godfrey v. Brown, 8 Vet. App. 113, 121 
(1995); see also Leshore v. Brown, 8 Vet. App. 406, 409 
(1995); Swann v. Brown, 5 Vet. App. 229, 233 (1993); Reonal 
v. Brown, 5 Vet. App. 458, 461 (1993).

In this case, as explained in detail below, the record is 
devoid of any evidence that the veteran had a blood disorder 
or respiratory disorder in service.  The appellant has not 
made the RO or the Board aware of any other evidence relevant 
to her appeal that needs to be obtained.  It does not appear 
that there are any additional pertinent treatment records to 
be requested or obtained.  Based on the foregoing, the Board 
finds that all relevant facts have been properly and 
sufficiently developed in this appeal and no further 
development is required to comply with the duty to assist the 
appellant in developing the facts pertinent to her claims.  
Accordingly, the Board will proceed with appellate review.

Service Connection for the Cause of the Veteran's Death.

Laws and Regulations

Service connection for the cause of a veteran's death may be 
granted if a disorder incurred in or aggravated by service 
either caused or contributed substantially or materially to 
cause death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 
3.312 (2005); see Harvey v. Brown, 6 Vet. App. 390, 393 
(1994).  A service-connected disability will be considered as 
the principal (primary) cause of death when such disability, 
singly or jointly with some other conditions, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b); see Ashley v. Brown, 
6 Vet. App. 52, 57 (1993).

A contributory cause of death is inherently one not related 
to the principal cause.  In determining whether the service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially, that it 
combined to cause death, or that it aided or lent assistance 
to the production of death.  38 C.F.R. § 3.312(c); see 
Schoonover v. Derwinski, 3 Vet. App. 166, 168-69 (1992).  It 
is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c); see Ventigan v. 
Brown, 9 Vet. App. 34, 36 (1996).

The regulation points out that "[t]here are primary causes of 
death which by their very nature are so overwhelming that 
eventual death can be anticipated irrespective of coexisting 
conditions."  38 C.F.R. § 3.312(c)(4).  The regulation 
further notes that, "even in such cases, there is for 
consideration whether there may be a reasonable basis for 
holding that a service-connected condition was of such 
severity as to have a material influence in accelerating 
death.  In this situation, however, it would not generally be 
reasonable to hold that a service-connected condition 
accelerated death unless such condition affected a vital 
organ and was of itself of a progressive or debilitating 
nature."  38 C.F.R. § 3.312(c)(3), (4) (2005); Lathan v. 
Brown, 7 Vet. App. 359 (1995).

In order to establish service connection for a claimed 
disability, the facts, as shown by evidence, must demonstrate 
that a particular disease or injury resulting in current 
disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2005).  

Notwithstanding the lack of evidence of disease or injury 
during service, service connection may still be granted if 
all of the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  See 
38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d); 
Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2005).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When, after consideration of all of the evidence 
and material of record in an appropriate case before VA, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Analysis

The appellant has provided no specific contentions regarding 
her claim that the veteran's death was related to service.  
Notwithstanding, if the appellant is to be successful in her 
claim for service connection for the cause of the veteran's 
death, essentially, the evidence before the Board must at 
least be in equipoise regarding the conclusion that the 
veteran had a disability which originated in service that 
caused or contributed substantially or materially to cause 
the veteran's death.  38 U.S.C.A. §§ 1310, 5107(a); 38 C.F.R. 
§ 3.312.  

The veteran was medically separated from active duty in May 
1975 as a result of a decision by the Physical Evaluation 
Board that determined that the veteran should be retired as a 
result of a psychiatric disability.  The veteran applied for 
and received entitlement to service connection for 
schizophrenia, paranoid type, in a March 1976 rating 
decision.  The disability was evaluated as 30 percent 
disabling from February 1, 1976.  In a December 1978 rating 
decision, the evaluation of the veteran's schizophrenia was 
increased to a 50 percent disability rating and remained at 
that level until his death in November 1993.  On his 
Certificate of Death, dated in November 1993, sepsis was 
listed as the immediate cause of death.  Bronchopneumonia was 
listed as a contributing cause of the veteran's death.  

With respect to the appellant's implicit allegations that 
there was a relationship between the veteran's service and 
his ultimate demise in November 1993, it must first be 
analyzed for its probative value.  In short, the appellant 
has not been shown to be medically qualified to render 
opinions involving diagnosis or etiology.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Lay hypothesizing, 
particularly in the absence of any supporting medical 
authority, serves no constructive purpose and need not be 
considered.  Hyder v. Derwinski, 1 Vet. App. 221, 225 (1991).  

The appellant has not offered into evidence or identified the 
location of any medical opinions from those who do have the 
requisite medical background that would qualify as probative 
medical evidence.  Essentially, the record contains no 
evidence of probative value that could be construed as 
supporting the appellant's implicit contention that the 
veteran's ultimate demise in November 1993 was related to his 
period of service that ended in 1975, including his in-
service diagnosis of paranoid schizophrenia.  

To the contrary, the medical evidence shows that sepsis and 
bronchopneumonia were not shown in service, were not shown 
upon examination for many years following service, and have 
never been attributed to service.  The initial diagnosis of 
sepsis and bronchopneumonia did not occur until 1993, almost 
18 years following the veteran's active service.  The Board 
must find that this considerable lapse of time between the 
veteran's service and the diagnoses of his fatal illness, 
coupled with the lack of any evidence of such illness in 
service, or any evidence attributing that illness to service, 
to be highly probative. 

Consequently, following review and consideration of all 
evidence and material of record in the claims file, and for 
the foregoing reasons and bases, the Board is left no 
recourse but to find that the preponderance of the evidence 
is against the appellant's claim for service connection for 
the cause of the veteran's death.  The Board must conclude 
that a disability of service origin did not cause or 
contribute substantially or materially to cause the veteran's 
death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  The Board has 
considered the doctrine of reasonable doubt; however, as the 
preponderance of the evidence is against the appellant's 
claim, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Death Pension

Pursuant to her claim for VA Death Pension benefits, in 
February 2002, the appellant filed an "Improved Pension 
Eligibility Verification Report (Surviving Spouse with No 
Children)" (VA Form 21-0518-1) [hereinafter an EVR].  She 
reported that she received $953 in Social Security 
Supplemental Income (SSI) benefits per month.  She did not 
claim any medical expenses to offset this income.  See 38 
C.F.R. § 3.272(g)(2) (2005).

The same month, the RO notified the appellant that her claim 
for VA pension benefits was denied because her countable 
income of $12,084.00 exceeded the maximum annual pension rate 
(MAPR).  The appellant appealed that determination.

The surviving spouse of a veteran who met the wartime service 
requirements will be paid the maximum rate of pension, 
reduced by the amount of her countable income.  38 U.S.C.A. § 
1541 (West 2002); 38 C.F.R. §§ 3.23, 3.273 (2005). Payments 
of any kind from any source (for example, life insurance 
proceeds) shall be counted as income during the 12-month 
annualization period in which received, unless specifically 
excluded.  38 C.F.R. § 3.271 (2005).  Social Security 
benefits are not specifically excluded under 38 C.F.R. § 
3.272.  Such income is therefore included as countable 
income.  Any amounts paid by an appellant for the veteran's 
just debts and expenses of last illness and burial are to be 
deducted from her countable income during the applicable 
period.  See 38 U.S.C.A. § 1503(a) (West 2002); 38 C.F.R. § 
3.272(h).  Medical expenses in excess of five percent of the 
maximum income rate allowable, which have been paid, may be 
excluded from an individual's income for the same 12-month 
annualization period, to the extent they were paid.  38 
C.F.R. § 3.272(g)(1)(iii).  For the purpose of determining 
initial entitlement, the monthly rate of pension shall be 
computed by reducing the applicable maximum pension rate by 
the countable income on the effective date of entitlement and 
dividing the remainder by 12.  38 C.F.R. § 3.273(a).  
Nonrecurring income (income received on a one-time basis) 
will be counted, for pension purposes, for a full 12-month 
annualization period following receipt of the income.  38 
C.F.R. § 3.271(c).

The effective date of an award of death pension is the first 
day of the month in which the veteran's death occurred if the 
claim is received within 45 days after the date of death; 
otherwise, the date of receipt of claim.  38 C.F.R. § 
3.400(c)(3)(ii) (2005).  Payment of monetary benefits will 
commence the month following the effective date of the award.  
38 C.F.R. § 3.31 (2005).

Basic entitlement to such pension exists if, among other 
things, the appellant's income is not in excess of the MAPR 
specified in 38 C.F.R. § 3.23.  38 U.S.C.A. § 1521(a) (West 
2002), (b); 38 C.F.R. § 3.3(a)(3) (2005).  The MAPR is 
published in Appendix B of VA Manual M21-1 (M21-1) and is to 
be given the same force and effect as published in VA 
regulations.  38 C.F.R. § 3.21(2005).  Effective December 1, 
2001, the maximum allowable rate for a surviving spouse with 
no children was $6,407.  See M21-1, part I, Appendix B, 
(change 41) (November 4, 2002).  Effective December 1, 2002, 
the MAPR for an otherwise eligible claimant, without 
dependent child, was $6,497.

The Board notes that the RO properly included SSI benefits in 
determining the appellant's countable income.  38 C.F.R. § 
3.272(h).  The appellant provided no indication that she had 
deductible medical expenses for the period in question.  
Thus, her countable income came to $12,084.00.  Her countable 
income clearly exceeded the income limits of $6,407 and 
$6,497 noted above.  Therefore, the Board must find that the 
appellant's countable income exceeds the maximum annual 
income for improved death pension benefits for a surviving 
spouse without a child; and the claim must be denied.

The appellant's reported annual income exceeds the MAPR as 
established by Congress.  Because her income, as reported by 
her, exceeds the MAPR, payment of VA pension benefits was 
properly withheld.  While the Board can certainly empathize 
with any financial difficulty the surviving spouse may 
experience, given her income, the Board finds that the RO was 
correct in concluding that the appellant's income was high 
enough to preclude her from receiving death pension benefits.  
Where the law is dispositive, the claim must be denied due to 
a lack of legal merit.  Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).  As such, review of the VCAA is not necessary.  
See generally Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Mason v. Principi, 16 Vet. App. 129 (2002).

Accrued Benefits

Laws and Regulations

The law and regulations governing claims for accrued 
benefits, as applicable to this case, state that, upon the 
death of a veteran, his or her lawful surviving spouse may be 
paid periodic monetary benefits to which he or she was 
entitled at the time of death, and which were due and unpaid 
for a period not to exceed two years, based on existing 
rating decisions or other evidence that was on file when the 
veteran died.  38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. § 
3.1000 (2005).

A consequence of the derivative nature of a surviving 
spouse's claim for entitlement to a veteran's accrued 
benefits is that, without the veteran having a claim pending 
at time of death, the surviving spouse has no claim upon 
which to base his or her own application.  Jones v. West, 136 
F.3d 1296, 1300 (Fed. Cir. 1996).

An application for accrued benefits must be filed within one 
year after the date of death.  A claim for death pension, 
compensation, or dependency and indemnity compensation, by a 
surviving spouse is deemed to include a claim for any accrued 
benefits.  38 C.F.R. § 3.1000(c); see 38 C.F.R. § 3.152(b).  
However, applicable law and VA regulations further stipulate 
that for claims filed for death benefits, a specific claim in 
the form prescribed by the Secretary must be filed in order 
for death benefits to be paid to any individual under the 
laws administered by VA.  38 U.S.C.A. § 5101(a) (West 2002); 
38 C.F.R. § 3.152(a).

The evidence shows that the appellant died in November 1993.  
The file reflects that there were no service connection 
claims or claims for an increased rating for his service-
connected psychiatric disorder pending at the time of his 
death.

In Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) concluded that for a surviving spouse to be 
entitled to accrued benefits, "the veteran must have had a 
claim pending at the time of his death for such benefits or 
else be entitled to them under an existing rating or 
decision."  The Federal Circuit noted that this conclusion 
comported with the decision in Zevalkink v. Brown, 102 F.3d 
1236 (Fed Cir. 1996), which stated that a consequence of the 
derivative nature of the surviving spouse's entitlement to a 
veteran's accrued benefits claim is that, without the veteran 
having a claim pending at time of death, the surviving spouse 
has no claim upon which to derive his or her own application.  
Id. at 1300.  As indicated, no such claim was pending at the 
time of the veteran's death.

Moreover, it is clear that the appellant did not file her 
application for accrued benefits within one year of the 
veteran's death.  In fact, the application was received in 
October 2001, almost 8 years after his death.  The claims 
file is absent any evidence that the decedent had a claim 
pending for any VA benefit at the time of his death, and, 
since the appellant did not file her application for accrued 
benefits within one year after the date of his death, she is 
not legally entitled to this benefit.  38 C.F.R. § 3.1000(c); 
see 38 C.F.R. § 3.152(b).  The law pertaining to eligibility 
for accrued benefits is dispositive of this issue; the 
appellant's claim must be denied because of the absence of 
legal merit or entitlement under the law.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).

The Board notes that, although the appellant may have been 
unaware of the requirement that a claim for accrued benefits 
be submitted within one year after the decedent's death, the 
Court has held that alleged ignorance cannot be used as an 
excuse for failure to follow a promulgated regulation.  See 
Morris v. Derwinski, 1 Vet. App. 260 (1991), citing Fed. Crop 
Ins. Corp. v. Merrill, 332 U.S. 380, 384-85 (1947).  See also 
Velez v. West, 11 Vet. App. 148, 156-57 (1998).  The Court in 
Morris noted that the Supreme Court of the United States had 
held that persons dealing with the Government are charged 
with knowledge of Federal statutes and lawfully promulgated 
agency regulations, regardless of actual knowledge or 
hardship resulting from innocent ignorance.  See Morris at 
265.


ORDER

1.  Entitlement to Dependency Indemnity Compensation (DIC) 
benefits based upon entitlement to service connection for the 
cause of the veteran's death is denied.  

2.  Entitlement to death pension benefits is denied.

3.  Entitlement to VA compensation, for accrued benefits 
purposes, is denied.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


